DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 3/8/2022.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s statement of the interview, the Examiner respectfully notes that it was noted that the amendment appeared to overcome the previously applied rejections and references, and that no agreement was reached.
No specific arguments are made against the previous 112(b) rejections.  Any rejection repeated is explained in the rejection found below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 14, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 12,

As to Claim 13,
The phrase “the first conductive trace extends from the first end portion to the second end portion in a linear manner” on lines 1-2 is indefinite. Claim 1 recites that there are a “plurality of first conductive traces,” and it is therefore unclear as to why which first conductive trace the above phrase is referencing. The Examiner acknowledges that applicant recites “a first conductive trace” on line 4 of claim 11, but applicant also recites a plurality of first conductive traces in claim 1, thereby making this recitation unclear.  Claim 11 further recites “at least one of the first conductive traces or the plurality of second conductive traces”.  Such a recitation reasonably includes all first and second end portions for the plurality of first and second conductive traces, and where such portions can be part of the first or second conductive traces.  As such, reciting “the first end portion” and “the second end portion” is indefinite because it is 
As to Claim 14,
The phrase “the multiple second conductive traces have about the same length” on lines 1-2 is indefinite. Claim 11 further recites that “at least one of the first conductive traces or the plurality of second conductive traces” includes the multiple second conductive traces.  Such a recitation reasonably includes all first and second end portions for the plurality of first conductive traces.  As such, reciting “the multiple second conductive traces” is indefinite because it is unclear if this phrase is referring to the multiple second conductive traces from the first or the second conductive traces, and it is unclear which of the plurality of first or second traces this phrase is referencing.
As to Claim 15,
The phrase “the multiple second conductive traces have different lengths” on lines 1-2 is indefinite. Claim 11 further recites that “at least one of the first conductive traces or the plurality of second conductive traces” includes the multiple second conductive traces.  Such a recitation reasonably includes all first and second end portions for the plurality of first conductive traces.  As such, reciting “the multiple second conductive traces” is indefinite because it is unclear if this phrase is referring to the multiple second conductive traces from the first or the second conductive traces, and it is unclear which of the plurality of first or second traces this phrase is referencing.
As to Claim 16,
The phrase “end portions of the multiple second conductive traces form an arcuate shape” on lines 1-2 is indefinite. Claim 11 further recites that “at least one of the first conductive traces 
As to Claim 18,
The phrase “at least one of the plurality of first conductive traces or the plurality of second conductive traces further includes a first conductive trace that at least partially surrounds a portion of the one or more receive windings” on lines 1-4 is indefinite.  
At issue here is that applicant is claiming that the first trace at least partially surrounds a portion of the receiving windings, but the first trace does not fully encircle any portion of the receive windings.  The definition of “surround” is “to enclose on all sides; encompass” per https://www.dictionary.com/browse/surround.  As such, partially surrounding something would reasonably mean that part of the receive winding is fully encircled by the first trace, but that the entire receive winding is not necessarily completely surrounded.  For example, wrapping a piece of string around small section of pipe would partially surround the pipe as it fully encircles a portion of the pipe, but it does not fully surround all of the pipe.  As seen in Figure 14, first trace (302) does not form a closed loop, and thus does not fully or partially surround any portion of the receive windings.  For the purpose of compact prosecution, the Examiner is interpreting the above phrase of partially surrounding means that the first trace must cover or be around any amount of the receive winding.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (Griffin) (US 4,739,272).
As to Claim 19,
Griffin discloses A multilayer structure for use with an inductive position sensor, the multilayer structure comprising: a transmit aerial having at least one transmit winding (10) (Figure 2); a receive aerial having one or more receive windings (12),(14); a first electrostatic shield (topmost shield), (Column 9, Lines 60-68), the first electrostatic shield comprising a plurality of first conductive traces arranged so that no current loops are formed in the first electrostatic shield (Figures 5,6), (Column 9, Lines 60-68 / note as no eddy currents are produced, current loops would not be present); and a second electrostatic shield (bottommost shield) (Column 9, Lines 60-68), the second electrostatic shield comprising a plurality of second conductive traces arranged so that no current loops are formed in the second electrostatic shield .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 5, 7, 8, 10, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Griffin et al. (Griffin) (US 4,739,272).
As to Claims 1, 3, 5, 7, 11, 12, 14, 17, 18,
Zhitomirsky  discloses A multilayer structure for use with an inductive position sensor and an inductive position sensor configured to detect relative position between a first member (8) and a second member (3), the inductive position sensor and the multilayer structure comprising: a transmit aerial (13) configured to be disposed on the first member (Figure 1), the transmit aerial having at least one transmit winding (Figures 1 and 19); a receive aerial (14),(15) configured to be disposed on the first member (Figure 1), the receive aerial comprising one or more receive windings (Figures 1,19); a coupling element (12) operable to be disposed on the second member (Figure 1); processing circuitry (24) configured to provide one or more signals indicative of the position of the first member relative to the second member based on current induced in the one or more receive windings resulting from an oscillating signal provided to the transmit winding (Paragraphs [0035], [0036]), the transmit aerial and receive aerial are arranged as a multilayer structure (Paragraph [0037]), 
Zhitomirsky does not disclose a first electrostatic shield, the first electrostatic shield comprising a plurality of first conductive traces arranged so that no current loops are formed in 
Griffin discloses a first electrostatic shield (topmost shield), the first electrostatic shield comprising a plurality of first conductive traces arranged so that no current loops are formed in the first electrostatic shield (Column 9, Lines 60-68); and a second electrostatic shield (bottommost shield, the second electrostatic shield comprising a plurality of second conductive traces arranged so that no current loops are formed in the second electrostatic shield (Column 9, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky to include a first electrostatic shield, the first electrostatic shield comprising a plurality of first conductive traces arranged so that no current loops are formed in the first electrostatic shield; and a second electrostatic shield, the second electrostatic shield comprising a plurality of second conductive traces arranged so that no current loops are formed in the second electrostatic shield, wherein the at least one transmit winding and the one or more receive windings are disposed between the first electrostatic shield and the second electrostatic shield, the transmit aerial, receive aerial, the first electrostatic shield, and the second electrostatic shield are arranged as a multilayer structure, at least one of the first electrostatic shield or the second electrostatic shield is disposed on a different layer relative to the transmit aerial and the receive aerial, one or more layers associated with the transmit aerial and the receive aerial are disposed between the first electrostatic shield and the second electrostatic shield, at least one of the plurality of first conductive traces or the plurality of second conductive traces comprises: a first conductive trace extending from a first end portion to a second end portion; and multiple second conductive traces extending from the first conductive trace, the multiple second conductive traces have about the same length, at least one of the plurality of first conductive traces or the plurality of second conductive traces further includes multiple third conductive traces extending from the first conductive trace, the multiple third conductive traces extending in a different direction relative to the multiple second conductive traces, at least one of 
As to Claim 8,
Zhitomirsky discloses wherein a point on the at least one transmit winding is coupled to ground (Paragraph [0077]).
As to Claim 10,
Zhitomirsky discloses the one or more receive windings comprise a sine winding and a cosine winding (Paragraphs [0037], [0061] / note the sin and cos windings can be for the receiver) (Figure 19).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Griffin et al. (Griffin) (US 4,739,272) as applied to claim 1 and in further view of Auchterlonie (US 5,003,260).
As to Claim 2,
Zhitomirsky in view of Griffin does not disclose the electrostatic shield is grounded.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Griffin to include the electrostatic shield is grounded as taught by Auchterlonie in order to advantageously allow any accumulated static or electrostatic charge to discharge to ground, thus preventing the buildup of any charge that could damage nearby electric circuits (see Paragraph [0037] of Konno et al. (US 2011/0204883) explaining how grounding a shield can allow static electricity to escape, thus preventing electrostatic damage on circuit elements).
As to Claim 13,
Zhitomirsky in view of Griffin do not disclose the first conductive trace extends from the first end portion to the second end portion in a linear manner.
Auchterlonie discloses the first conductive trace extends from the first end portion to the second end portion in a linear manner (Figure 11), (Column 8, Lines 27-38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Griffin to include the first conductive trace extends from the first end portion to the second end portion in a linear manner as taught by Auchterlonie in order to advantageously allow the shield to cover only the transmit and receive loops and thus eliminate any circular portion of the shield that extends past and is not covering any portion of the transmit and receive loops, thereby reducing the cost of the device and the material needed for the device.


9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Griffin et al. (Griffin) (US 4,739,272)  as applied to claim 1 and in further view of Taylor et al.  (Taylor) (US 7,528,597).
As to Claim 9,
Zhitomirsky in view of Griffin does not disclose the point on the at least one transmit winding is coupled to ground via a capacitor.
Taylor discloses the point on the at least one transmit winding (L1) is coupled to ground via a capacitor (C4)  (Figure 2) (Column 5, Lines 7-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Griffin to include the point on the at least one transmit winding is coupled to ground via a capacitor as taught by Taylor in order to advantageously isolate the winding (inductor) from noise (Column 5, Lines 7-16) and thus reduce error in the system.
Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhitomirsky (US 2011/0109303) in view of Griffin et al. (Griffin) (US 4,739,272)  as applied to claim 11 and in further view of Fiori, Jr (US 10,856,452)
As to Claims 15 and 16,
Zhitomirsky in view of Griffin does not disclose the multiple second conductive traces have different lengths, end portions of the multiple second conductive traces form an arcuate shape.
Fiori, Jr discloses the multiple second conductive traces have different lengths (Figure 10), (Column 12, Lines 6-14), end portions of the multiple second conductive traces form an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Zhitomirsky in view of Griffin to include the multiple second conductive traces have different lengths, end portions of the multiple second conductive traces form an arcuate shape as taught by Fiori, Jr in order to advantageously be able to utilize the shield with a rotary position sensor and/or where the shielding provides effective shielding without compromising the linearity of the position sensor, and in order to advantageously have no non-linear variation in capacitance coupled to the moving part as a function of the rotary angle (Column 12, Lines 6-14) which introduces unwanted error in the measurements.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (Griffin) (US 4,739,272) in view of Auchterlonie (US 5,003,260).
As to Claim 20,
Griffin does not disclose the electrostatic shield is grounded.
Auchterlonie discloses the electrostatic shield is grounded (Figure 11), (Column 8, Lines 27-38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Griffin to include the electrostatic shield is grounded as taught by Auchterlonie in order to advantageously allow any accumulated static or electrostatic charge to discharge to ground, thus preventing the buildup of any charge that could damage nearby electric circuits (see Paragraph [0037] of Konno et al. (US 2011/0204883 explaining how grounding a shield can allow static electricity to escape, thus preventing electrostatic damage on circuit elements).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858